

115 HR 1633 IH: Landing Pass Extension Act of 2017
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1633IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. Farenthold introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to extend the period of time for which a conditional
			 permit to land temporarily may be granted to an alien crewman.
	
 1.Short titleThis Act may be cited as the Landing Pass Extension Act of 2017. 2.Period of time for a conditional permit to land temporarily extendedSection 252(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1282(a)(1)) is amended by striking (not exceeding twenty-nine days) and inserting (not exceeding 90 days).
		